DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice to Applicant
This communication is in response to the amendment filed 8/11/21 and the supplemental amendment filed 8/24/21.  Claims 1, 5, and 10 have been amended.  Claims 7 and 9 are cancelled.  Claims 1-6, 8, and 10 are pending.

Claim Objections
Claim 8 is objected to because of the following informalities:  it depends on cancelled claim 7. For purposes of applying prior art, the Examiner considers claim 8 to be dependent on claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the plurality of respective encounter identifiers" in lines 22-23 and 26-27.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 6, and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becker et al. (US 2002/0019749 A1) in view of Bellam et al. (US 2005/0251423 A1).
(A) Referring to claim 1, Becker discloses a computer system for performing a method for rendering a graphical user interface that dynamically displays and provides a unified patient history and an overview of a medical condition of a patient by associating long term medical conditions and short term medical conditions of the patient with patient encounters associated with one or more healthcare providers at a healthcare provider organization, and persisting the association across a plurality of patient encounters for the patient, the computer system comprising (para. 111-120 of Becker): 
one or more computer processors (Fig. 1 and para. 77-79 of Becker);
at least one computer server (Fig. 1 and para. 77-79 of Becker); 

  designate a medical condition, diagnosed during a patient encounter, as being a designated long term medical condition of the patient in response to receiving a user command from a clinician (para. 111-116 of Becker; Examiner interprets “chronic illness” to be a “long term medical condition”); 
 identify and automatically persistently mutually associate the patient encounter and one or more future patient encounters with the designated long term medical condition (para. 111-117 of Becker; note that patient history from another office is transmitted electronically); Page 2 of 14 4819-5418-9503Application No. 15/394,227Attorney Docket No. 27098.268604 Response Filed 08/31/2020 Reply to Office Action of: 06/01/2020 
 associate the patient encounter and each of the one or more future patient encounters with a plurality of respective encounter identifiers corresponding to interactions of the patient with the clinician and a healthcare provider organization affiliated with the clinician at the patient encounter and each of the one or more future patient encounters, respectively (Fig. 9, para. 107 & 111-117 of Becker; note that the type of encounter is entered and that patient history from another office is transmitted electronically); 
at least one repository for storing data associating the patient with the patient encounter and the one or more future patient encounters, and with the designated long term medical condition, and the  plurality of respective encounter identifiers (Fig. 9, para. 107 & 111-117 of Becker; note that the type of encounter is entered and that patient history from another office is transmitted electronically); and 
a graphical user interface for rendering and displaying a composite display image window setting out data including the one or more clinical terminology text phrases identifying the designated long term 
	Becker does not disclose automatically convert the plurality of respective encounter identifiers to one or more clinical terminology text phrases by a converter based on a map associating each of the plurality of respective encounter identifiers with the one or more clinical terminology text phrases, wherein the converter uses patient data acquired from a medical record of the patient to select a particular text phrase when a particular encounter identifier of the plurality of respective encounter identifiers is associated with multiple different text phrases.
	Bellam discloses automatically convert the plurality of respective encounter identifiers to one or more clinical terminology text phrases by a converter based on a map associating each of the plurality of respective encounter identifiers with the one or more clinical terminology text phrases, wherein the converter uses patient data acquired from a medical record of the patient to select a particular text phrase when a particular encounter identifier of the plurality of respective encounter identifiers is associated with multiple different text phrases (see para. 22, 50, and 51 of Bellam;  note the translating 
	 At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Bellam within Becker.  The motivation for doing so would have been to provide terminology appropriate to the person viewing the data (para. 22 of Bellam).
(B) Referring to claim 5, Becker discloses further comprising: a workflow processor for automatically prompting the clinician to confirm addition of a task to a task list of a healthcare worker in response to the designation of the medical condition, diagnosed during the patient encounter, as being the designated long term medical condition, and dataPage 4 of 14 4819-5418-9503Application No. 15/394,227Attorney Docket No. 27098.268604Response Filed 08/31/2020 Reply to Office Action of: 06/01/2020identifying at least one of, (a) a short term medical condition of the patient, (b) an order for treatment to be administered to the patient and (c) a laboratory test result of the patient (para. 111, 115, 116, and 153 of Becker).  
(C) Referring to claim 6, Becker discloses wherein the designated long term medical condition is associated with a condition representative code in a predetermined code set (para. 85, 116, and 139 of Becker).  
(D) Referring to claim 8, Becker discloses wherein the composite display image window includes the text phrase (para. 116 and Figs. 6, 9, and 10 of Becker).  



Claims 2-4 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becker et al. (US 2002/0019749 A1) in view of Bellam et al. (US 2005/0251423 A1), and further in view of Sorenson (US 2004/0076264 A1).
(A) Referring to claim 10, Becker discloses a computer system for providing an overview of a patient's medical condition, the overview identifying both long term and short term medical conditions, comprising (para. 116 and Fig. 1 of Becker; note the display of chronic illnesses (i.e., long term medical conditions) and acute illnesses (i.e., short term medical conditions)): Page 5 of 14 4819-5418-9503Application No. 15/394,227Attorney Docket No. 27098.268604 Response Filed 08/31/2020 Reply to Office Action of: 06/01/2020 
one or more computer processors; at least one computer server; one or more computer memory having embodied thereon, computer executable instructions configured to be executed by the one or more computer processors, the one or more computer processors comprising (Fig. 1, and para. 77-79 of Becker):
a designation processor configured for automatically designating a patient medical condition diagnosed during a patient encounter, as being a long term medical condition by providing data gathered during the patient encounter and identifying a data set indicating a long term medical condition in the data based on a predetermined list of potentially long term medical conditions (para. 111-116 of Becker; note that allergy data captured from previous physician-patient encounters is displayed in an allergy data table and chronic illness are displayed and selected); 
at least one repository configured for storing information associating a patient with the patient encounter and one or more future patient encounters, the long term medical condition, and a plurality of encounter identifiers identifying corresponding interactions of the patient with a healthcare provider organization (para. 111-117 of Becker; note that patient history from another office can be requested) and 

Becker does not disclose parsing the data. Becker does not disclose a converter configured to automatically convert the plurality of encounter identifiers to one or more clinical terminology text phrases based on a map associating each of the plurality of respective encounter identifiers with the one or more clinical terminology text phrases, wherein the converter uses patient data acquired from a medical record of the patient to select a particular text phrase when a particular encounter identifier of the plurality of respective encounter identifiers is associated with multiple different text phrases.
Bellam discloses a converter configured to automatically convert the plurality of encounter identifiers to one or more clinical terminology text phrases based on a map associating each of the plurality of respective encounter identifiers with the one or more clinical terminology text phrases, 
Parsing data is old and well-known, as evidenced by Sorenson (see para. 36 of Sorenson).
	At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Bellam and Sorenson within Becker.  The motivation for doing so would have been a meaningful review (para. 36 of Sorenson) and to provide terminology appropriate to the person viewing the data (para. 22 of Bellam).
(B) Referring to claim 2, Becker discloses wherein the computer system provides data representing a patient diagnosis and identifies data indicating a potentially longPage 3 of 14 4819-5418-9503Application No. 15/394,227Attorney Docket No. 27098.268604Response Filed 08/31/2020 Reply to Office Action of: 06/01/2020term medical condition in the patient diagnosis and automatically initiates providing the clinician with a prompt message prompting the clinician to designate the patient diagnosis with the potentially  long term medical condition (para. 111-116 of Becker).  
	Becker and Bellam do not disclose automatically parsing the data. However, parsing data is old and well-known, as evidenced by Sorenson (see para. 36 of Sorenson).

(C) Referring to claim 3, Becker discloses wherein the potentially long term medical condition is identified based on a predetermined list of potentially long term medical conditions (para. 116 of Becker).  
(D) Referring to claim 4, Becker discloses wherein the computer system provides data representing a patient diagnosis  and identifies data indicating potentially long term medical conditions in the data representing the patient diagnosis  and automatically initiates providing the clinician with a corresponding candidate list of the potentially long term medical conditions enabling the clinician to select a particular long term medical condition for association with the patient (para. 111-116 of Becker).  
Becker and Bellam do not disclose automatically parsing the data. However, parsing data is old and well-known, as evidenced by Sorenson (see para. 36 of Sorenson).
	At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Sorenson within Becker and Bellam.  The motivation for doing so would have been a meaningful review (para. 36 of Sorenson).



Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/LENA NAJARIAN/Primary Examiner, Art Unit 3686